Exhibit Presentation of Revised Segment Financial Information In first quarter 2010, the Company transferred certain intermediates product lines from the Performance Polymers segment to the Performance Chemicals and Intermediates segment to improve optimization of manufacturing assets supporting the three raw material streams that supply the Company’s downstream businesses.The revised segment composition reflects how management views and evaluates operations. Segment sales and operating results, as presented below, were reclassified for the above change.The following tables reflect the revision of selected financial information for each of the years ended December 31, 2009, 2008, 2007, 2006, and 2005, respectively, on the new basis (in millions): As
